Exhibit 10.6

 

EXECUTION VERSION

 

FIFTH AMENDMENT TO FIFTH AMENDED AND RESTATED MORTGAGE

WAREHOUSING AND SECURITY AGREEMENT

 

THIS FIFTH AMENDMENT TO FIFTH AMENDED AND RESTATED MORTGAGE WAREHOUSING AND
SECURITY AGREEMENT (this “Amendment”) is made as of June 28, 2013, by and among
EF&A FUNDING, L.L.C., d/b/a ALLIANT CAPITAL, LLC (the “Borrower”), BANK OF
AMERICA, N.A., as Credit Agent (in such capacity, the “Credit Agent”), and the
LENDERS party to this Amendment (the “Lenders”).

 

WITNESSETH:

 

WHEREAS, capitalized terms used in this Amendment without definition have the
meanings provided therefor in that certain Fifth Amended and Restated Mortgage
Warehousing and Security Agreement dated as of April 16, 2010, by and among the
Borrower, the Credit Agent and the Lenders (as amended to date, the “Loan
Agreement”); and

 

WHEREAS, the Borrower has been approved by (a) the United States Department of
Housing and Urban Development (together with any successor agency or other
entity, “HUD”) as a mortgagee and lender under various programs of the Federal
Housing Administration (together with any successor agency or other entity,
“FHA”), and (b) Ginnie Mae as an issuer of mortgage-backed securities guaranteed
by Ginnie Mae; and

 

WHEREAS, the Borrower (a) desires to have FHA Mortgage Loans (as that term is
defined in the definition thereof added to the Loan Agreement pursuant to
Section 1(b) of this Amendment) included as “Mortgage Loans” under the Loan
Agreement, in order that, subject to the terms and conditions of this Amendment
and applicable provisions of the Loan Agreement, among other things, FHA
Mortgage Loans will be eligible to have Credit Value included with the
determination of the Borrowing Base, and (b) has requested that the Credit Agent
and the Lenders agree to amend the Loan Agreement in order to accomplish and
implement foregoing; and

 

WHEREAS, the Credit Agent and the Lenders have agreed to additional further
amendments to the Loan Agreement as set forth herein, all on, and subject to,
the terms and conditions set forth herein,

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Borrower, the Credit Agent, and the
Lenders agree as follows:

 

1.                                      Amendment to Loan Agreement. As of the
Effective Date (as hereafter defined), the Loan Agreement is hereby amended as
follows:

 

(a)                                 The definitions of terms which are defined
in this Amendment shall be deemed to be incorporated into the Loan Agreement.

 

--------------------------------------------------------------------------------


 

(b)                                 The date “June 30, 2013” where it appears in
clause (2) of the second sentence of Section 1.1(i) of the Loan Agreement is
hereby deleted and replaced with “January 31, 2014.”

 

(c)                                  Section 1.4(i) is hereby amended by
(i) adding the definition of “LIBOR” set forth below, and (ii) deleting in its
entirety the definition of BBA LIBOR Daily Floating Rate where it appears
therein and replacing it with the following:

 

“LIBOR” means the British Bankers Association LIBOR rate or the successor
thereto if the British Bankers Association is no longer making a LIBOR rate
available.

 

“BBA LIBOR Daily Floating Rate” means, for any interest calculation with respect
to LIBOR Loans on any date, the rate per annum equal to (a) LIBOR, as published
by Reuters (or other commercially available source providing quotations of LIBOR
as selected by Agent from time to time ), at approximately 11:00 a.m., London
time determined two (2) London Banking Days prior to such date for U.S. Dollar
deposits being delivered in the London interbank eurodollar market for a term of
one month commencing that day or (b) if such published rate is not available at
such time for any reason, the rate per annum determined by Credit Agent to be
the rate at which deposits in U.S. Dollars for delivery on the date of
determination in same day funds in the approximate amount of the Advances being
made or maintained and with a term equal to one month would be offered by Bank
of America’s London Branch to major banks in the London interbank eurodollar
market at their request at the date and time of determination. “London Banking
Day” means a day on which dealings in U.S. Dollar deposits are conducted by and
between banks in the London interbank eurodollar market.

 

(d)                                 Section 1.6(i) is hereby amended by deleting
the first sentence thereof in its entirety and replacing it with the following:

 

“The Company shall from time to time furnish to the Credit Agent resolutions or
other appropriate evidence of authority, in form and substance satisfactory to
the Credit Agent, identifying the individuals authorized to borrow and to
execute documents on behalf of the Company (each such individual, an “Authorized
Person”), and any two Authorized Persons may request an Advance hereunder, for
purposes of either a General Advance or a Mortgage Loan Funding Advance, by
transmitting a request in the form of Exhibit C-1 for a General Advance and
Exhibit C-2 for a Mortgage Loan Funding Advance (each, a “Request for Advance”)
to the Credit Agent by original (sent by U.S. Mail or commercial overnight
delivery service), scanned original, or telephonic facsimile signatures not
later than (a) for Mortgage Loan Funding Advances, 3:00 p.m. (Michigan time) on
the Business Day before the Business Day on which the Company desires the
Advance, and (b) for General Advances, (i) when the Credit Agent is the only
Lender hereunder, 4:00 p.m. (Michigan time) on the Business Day the Company
desires such Advance, and (ii) when there is more than one Lender

 

2

--------------------------------------------------------------------------------


 

hereunder, by 2:00 p.m. (Michigan time) on the Business Day the Company desires
such Advance.”

 

(e)                                  Section 1.6(vi) is hereby deleted in its
entirety and replaced with the following:

 

“(vi)                        (a)                                 When the
Company requests a Mortgage Loan Funding Advance, or when Mortgage Loans are
closed by the Company without using funds advanced under this Facility, the
Company shall (x) deliver to the Collateral Agent (“Collateral Agent” shall mean
the Credit Agent at its Chicago, Illinois facility or any other entity or
location designated by the Credit Agent) the applicable Mortgage Documents for
such Mortgage Loans (depending on whether such Mortgage Loans are DUS Mortgage
Loans or FHA Mortgage Loans), and (y) with respect to FHA Mortgage Loans, shall
comply with all other procedures set forth in Exhibit M.

 

“(b)                           As used in this Agreement, the following terms
have the following meanings:

 

“Commitment” means, as applicable, (a) a Fannie Mae Direct Purchase Commitment,
(b) a Fannie Mae MBS Commitment accompanied by a Fannie Mae MBS Purchase
Commitment (which, if issued by an Approved Investor other than Fannie Mae, must
be in form and substance reasonably satisfactory to the Credit Agent) to
purchase the Fannie Mae MBS to be issued pursuant thereto, or (c) an FHA
Purchase Commitment.

 

“DUS Mortgage Loan” means a loan originated by the Company under Fannie Mae’s
Multifamily Delegated Underwriting and Servicing program (the “DUS Program”),
secured by a first lien (or subordinate lien, if the loan qualifies as a Fannie
Mae Supplemental Loan under the DUS Program) on real property: (A) which is
improved by a completed multi-family residential structure or structures located
in the United States or the District of Columbia, (B) which is evidenced by a
Mortgage Note dated not more than five (5) days prior to the delivery of
possession to the Collateral Agent, (C) as to which the representations and
warranties relating to Mortgage Loans set forth in this Agreement are true and
correct, and (D) which is subject to and covered by a Commitment.

 

“DUS Mortgage Loan Documents” means, with respect to any DUS Mortgage Loan, the
following:

 

(A)                               the duly executed original promissory note
made payable to the Company under such Mortgage Loan, properly endorsed by the
Company in blank (each a “Mortgage Note”) plus one copy of such Mortgage Note;

 

(B)                               an original unrecorded, duly executed and
acknowledged assignment of the mortgage and, if separate, the assignment of
leases and

 

3

--------------------------------------------------------------------------------


 

rents securing such Mortgage Note, by the Company, as assignor, each, as
applicable, to be assigned in blank and in recordable form;

 

(C)                               either the original, recorded mortgage
securing such Mortgage Note, or a photocopy of the original mortgage, certified
by a title or escrow company to be a true photocopy of the original document
delivered for recording;

 

(D)                               either a copy of the mortgagee title insurance
commitment proposing to insure the lien of the mortgage as a first lien (or
subordinate lien, if permitted hereunder), or other evidence satisfactory to the
Credit Agent in its sole, absolute and unfettered discretion that the lien of
each Mortgage Loan is a first mortgage lien (or subordinate lien, if permitted
hereunder);

 

(E)                                a true and correct copy of the Commitment
(which must be printed from Fannie Mae’s Multifamily Committing and Delivery
System, in the case of a Direct Purchase Commitment or an MBS Commitment, if
such system is required to be used therefor pursuant to the DUS Guide);

 

(F)                                 a Request for Advance, with appropriate
insertions and executed as required pursuant to Section 1.6(i);

 

(G)                               a copy of the Company’s written commitment to
the Mortgage Loan borrower;

 

(H)                              an unrecorded assignment, in blank, of the
Security Agreement between the Collateral Mortgage Loan borrower to the Company,
if applicable; and

 

(I)                                   A fully signed counterpart (without
exhibits or schedules) of the Company’s escrow instructions letter to the
closing agent, countersigned by the closing agent. Such instructions shall be in
form and substance satisfactory to the Credit Agent.

 

“Eligible Health Care Facility” means a project eligible for financing under
either the HUD Section 232 Mortgage Insurance for Residential Care Facilities
(assisted living facility, nursing home, intermediate care facility, board and
care home) program or the HUD Section 242 Mortgage Insurance for Hospitals
program, provided that in either case the Company is approved by HUD to submit
pre-application packages and Firm Commitment applications for such financing.

 

“Fannie Mae Direct Purchase Commitment” means a Mandatory Delivery-Commitment -
Multifamily Delegated Underwriting issued by Fannie Mae to purchase a DUS
Mortgage Loan.

 

4

--------------------------------------------------------------------------------


 

“Fannie Mae MBS” means a mortgage-backed security issued by Fannie Mae to or at
the direction of the Company pursuant to Fannie Mae’s MBS/DUS product line
(a) in exchange for the delivery by the Company to Fannie Mae of a DUS Mortgage
Loan pursuant to a Fannie Mae MBS Commitment, and (b) backed by such DUS
Mortgage Loan.

 

“Fannie Mae MBS Commitment” means an Optional Delivery Commitment Multifamily
MBS/DUS issued by Fannie Mae with respect to a DUS Mortgage Loan.

 

“Fannie Mae MBS Purchase Commitment” means a written commitment from Fannie Mae
or an Approved Investor to purchase the Fannie Mae MBS to be issued pursuant to
a Fannie Mae MBS Commitment.

 

“FHA Construction Mortgage Loan” means a loan originated by the Company for the
construction or substantial rehabilitation of a multifamily property or an
Eligible Health Care Facility, the payment and performance of which is fully
insured by FHA and secured by a mortgage.

 

“FHA Mortgage Loan” means an FHA Construction Mortgage Loan or an FHA Permanent
Mortgage Loan, which, as to both, is secured by a first lien on real property:
(A) which is improved, or, in the case of an FHA Construction Loan is to be
improved, by a completed multi-family residential structure or structures or an
Eligible Health Care Facility, in all cases located in the United States or the
District of Columbia, (B) which is evidenced by a Mortgage Note dated not more
than five (5) days prior to the delivery of possession to the Collateral Agent,
or, in the case of an FHA Construction Mortgage Loan, to the applicable approved
custodian, (C) as to which the representations and warranties relating to
Mortgage Loans set forth in this Agreement are true and correct, and (D) which
is subject to and covered by an FHA Purchase Commitment.

 

“FHA Mortgage Loan Documents” means, with respect to each FHA Mortgage Loan,
(a) the Mortgage Note, the mortgage securing the Mortgage Note, and all other
documents including, if applicable, any security agreement, executed in
connection with or relating to the Mortgage Loan, (b) as applicable, the
original lender’s ALTA Policy of Title Insurance or its equivalent, documents
evidencing the FHA commitment to insure, or private mortgage insurance, (c) any
other document listed in Exhibit M, and (d) any other document that is
customarily desired for inspection or transfer incidental to the purchase of any
Mortgage Note by an investor or that is customarily executed by the seller of a
Mortgage Note to an investor.

 

“FHA Permanent Mortgage Loan” means a permanent mortgage loan originated by the
Company on a multifamily property or an Eligible Health Care Facility, the
payment and performance of which is fully insured by FHA.

 

5

--------------------------------------------------------------------------------


 

“FHA Purchase Commitment” means an unconditional, fixed price, irrevocable
written commitment, in form and substance satisfactory to the Credit Agent,
issued in favor of the Company by an Approved Investor under which that Approved
Investor commits to purchase from the Company FHA Mortgage Loans or Ginnie Mae
MBS.

 

“Ginnie Mae” means Ginnie Mae, formerly known as the Government National
Mortgage Association, an agency of the United States government, and any
successor thereto.

 

“Ginnie Mae MBS” means a mortgage-backed security issued by the Company in
accordance with the applicable Ginnie Mae Guide, (a) which is guaranteed by
Ginnie Mae, (b) which is backed by an FHA Mortgage Loan which had been a
Collateral Mortgage Loan, and (c) as to which the Company complied with all
applicable requirements of Exhibit M.

 

“MBS” means, as applicable, a Fannie Mae MBS or a Ginnie Mae MBS.

 

“Mortgage Documents” means, as applicable to the type of Mortgage Loan (i.e., a
DUS Mortgage Loan or an FHA Mortgage Loan), the DUS Mortgage Loan Documents (as
herein defined) or the FHA Mortgage Loan Documents (as herein defined).

 

“Mortgage Loan” means either a DUS Mortgage Loan (as herein defined) or an FHA
Mortgage Loan (as herein defined).”

 

(f)                                   Section 1.7(b) is hereby deleted in its
entirety and replaced with the following:

 

“(b) “Credit Value” means, at any time of determination with respect to any
Mortgage Loan, an amount equal to one hundred percent (100%) of the lesser of
(i) as to any Pledged Asset other than an FHA Construction Mortgage Loan and the
related Ginnie Mae MBS, (x) the applicable Commitment Amount, (y) the
outstanding principal amount thereof at such time, and (z) the actual principal
amount thereof funded by the Company, and (ii) with respect to each advance by
the Company of a draw under an FHA Construction Mortgage Loan and the related
Ginnie MBS, (x) the amount of such advance actually funded by the Company, and
(y) the Commitment Amount related to such draw.”

 

(g)                                  The following new Section 1.7(iii) is
hereby added following Section 1.7(ii):

 

“(iii) Notwithstanding any provision of this Agreement, no Advance will be made
against an FHA Construction Mortgage Loan (and FHA Construction Mortgage Loans
shall have a Credit Value of Zero) unless (A) the Credit Agent has at one time
had or will obtain (as provided in Exhibit M) possession of the related Mortgage
Note, and (B) the related Mortgage Note is in the possession of

 

6

--------------------------------------------------------------------------------


 

either (x) an appropriate title company or settlement attorney, or the Company’s
counsel for closing, or (y) an approved Ginnie Mae custodian.”

 

(h)                                 Section 1.8 is hereby deleted in its
entirety and replaced with the following:

 

“1.8                         Additional Provisions Relating to Interest
Rate, Increased Costs, and Taxes.

 

(i)                                     As used in this Agreement, the following
terms have the following meanings:

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, (b) any change
in any Law or in the administration, interpretation, implementation or
application thereof by any Governmental Authority, or (c) the making or issuance
of any request, rule, guideline, or directive (whether or not having the force
of Law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and (y) all requests, rules, guidelines, or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority), or the United
States or foreign regulatory authorities, in each case pursuant to Basel III,
shall in each case be deemed to be a “Change in Law”, regardless of the date
enacted, adopted, or issued.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“FATCA” means Sections 1471 through 1474 of the Code, as in effect on the date
of this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with and any current or
future regulation or official interpretation thereof).

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Law” or “Laws” means all constitutions, treaties, statutes, laws, ordinances,
regulations, rules, orders, writs, injunctions, or decrees of any Governmental
Authority.

 

7

--------------------------------------------------------------------------------


 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto, including any such Taxes as defined and
described in Section 1.8(v).

 

(ii)                                  If any Lender determines that any Change
in Law affecting such Lender or such Lender’s holding company regarding capital
or liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or assets, or those of such Lender’s holding
company, as a consequence of this Agreement, any Note, the Warehousing
Commitment of such Lender, or the Advances held by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then, upon notice from Credit Agent to the Company and delivery by Credit Agent
of a statement setting forth the reduction in the rate of return experienced by
the affected Lender or its holding company and the amount necessary to
compensate such Lender under this Section 1.8(ii), from time to time the Company
shall be obligated to pay to the affected Lender such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered. Each determination by a Lender of amounts owing under
this Section shall, absent manifest error, be conclusive and binding on the
parties hereto.

 

(iii)                               If Credit Agent determines (which
determination shall be conclusive) that for any reason (a) U.S. Dollar deposits
are not being offered to banks in the London interbank eurodollar market for an
amount equal to all outstanding and requested Advances, (b) adequate and
reasonable means do not exist for ascertaining the BBA LIBOR Daily Floating Rate
for any day in accordance with the definition thereof, or (c) the BBA LIBOR
Daily Floating Rate will not adequately and fairly reflect the cost to Lenders
of funding (including maintaining) Advances, then Credit Agent shall give the
Company prompt notice thereof, and thereafter, until the Credit Agent notifies
the Company that such condition no longer exists, the Facility (and all
outstanding and future Advances under the Facility) shall bear interest at the
Applicable Base Rate. “Applicable Base Rate” means, for any day, the Base Rate
for such day, plus one and six tenths percent (1.60%). “Base Rate” means, on any
day, the greater of (a) the Prime Rate in effect for such day, and (b) the sum
of (i) the Federal Funds Rate for such day, plus (ii) 0.50%. “Prime Rate” means
on any day, the rate of interest per annum in effect for such day as publicly
announced by Bank of America as its “prime rate,” it being understood and agreed
that such is based upon various factors, including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such Prime Rate announced by Bank of America
shall take effect at the

 

8

--------------------------------------------------------------------------------


 

opening of business on the day specified in the public announcement of such
change.

 

(iv)                              If any Change in Law shall:

 

(a)                                 impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender;

 

(b)                                 subject Credit Agent or any Lender to any
Taxes on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

 

(c)                                  impose on any Lender or the London
interbank eurodollar market any other condition, cost or expense affecting this
Agreement or any Note or the Advances made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing or maintaining any Advance the interest on which is
determined by reference to the BBA LIBOR Daily Floating Rate (or of maintaining
its obligation to make any such Advance), or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or any other amount) then, upon request of such Lender, the Company will pay to
such Lender such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered. Each determination by a
Lender of amounts owing under this Section shall, absent manifest error, be
conclusive and binding on the parties hereto.

 

(v)                                 Any and all payments by the Company to or
for the account of Credit Agent or any Lender under any Loan Document shall be
made free and clear of and without deduction for any and all present or future
taxes, duties, levies, imposts, deductions, assessments, fees, withholdings or
similar charges, and all liabilities with respect thereto, excluding, in the
case of Credit Agent and any Lender, (a) taxes imposed on or measured by its net
income, and franchise taxes imposed on it (in lieu of net income taxes), by the
jurisdiction (or any political subdivision thereof) under the Laws of which
Credit Agent or such Lender, as the case may be, is organized or maintains a
lending office, and (b) any U.S. federal withholding Taxes imposed pursuant to
FATCA (all such non-excluded taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and liabilities being
hereinafter referred to as “Taxes”). If the Company shall be required by any
Laws to deduct any Taxes from or in respect of any sum payable under any Loan
Document to Credit Agent or any Lender, (A) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section), Credit Agent and such
Lender receives an amount equal to the sum it would have received had no such
deductions been

 

9

--------------------------------------------------------------------------------


 

made, (B) the Company shall make such deductions, (iii) the Company shall pay
the full amount deducted to the relevant taxation authority or other authority
in accordance with applicable Laws, and (iv) within thirty (30) days after the
date of such payment, the Company shall furnish to Credit Agent (which shall
forward the same to such Lender) the original or a certified copy of a receipt
evidencing payment thereof.

 

(vi)                              In addition, the Company agrees to pay any and
all present or future stamp, court, recording, transfer or documentary taxes and
any other excise or property taxes or charges or similar levies which arise from
any payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document (hereinafter referred to as “Other Taxes”).

 

(vii)                           If the Company shall be required by the Laws of
any jurisdiction outside the United States to deduct any Taxes or Other Taxes
from or in respect of any sum payable under any Loan Document to Credit Agent or
any Lender, the Company shall also pay to Credit Agent (for the account of such
Lender) or to such Lender, at the time interest is paid, such additional amount
that such Lender specifies is necessary to preserve the after-tax yield (after
factoring in United States (federal and state) taxes imposed on or measured by
net income) Lender would have received if such deductions (including deductions
applicable to additional sums payable under this Section) had not been made.

 

(viii)                        The Company agrees to indemnify Credit Agent and
each Lender for (a) the full amount of Taxes and Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section 1.8) paid by any of them and any liability
(including penalties, interest, and expenses) arising therefrom or with respect
thereto; (b) any other amounts payable under Section 1.8; and (c) any liability
(including additions to tax, penalties, interest and expenses) arising therefrom
or with respect thereto, in each case whether or not such Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant governmental
authority. Payment under this Section 1.8(viii) shall be made within 30 days
after the date Credit Agent makes a demand therefor.

 

(ix)                              Notwithstanding anything to the contrary
contained elsewhere in this Agreement, if any Lender determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its lending office to make, maintain or fund
advances whose interest is determined by reference to the London Interbank
Offered Rate (a “LIBOR Loan”), or to determine or charge interest rates based
upon the London Interbank Offered Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, U.S. Dollars in the London interbank eurodollar
market, then the Credit Agent may, by written notice to the Company (x) declare
that LIBOR Loans will not thereafter be made by any Lender hereunder, whereupon
all subsequent Advances shall bear

 

10

--------------------------------------------------------------------------------


 

interest at the Applicable Base Rate unless such declaration shall be
subsequently withdrawn; and/or (y) require that the interest rate accruing on
any then outstanding Advances be automatically converted to the Applicable Base
Rate from the date of such notice until such Advances are repaid or such
declaration shall be subsequently withdrawn.

 

(x)                                 Failure or delay on the part of Credit Agent
or any Lender to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of Credit Agent’s or such Lender’s
right to demand such compensation, provided that the Company shall not be
required to compensate Credit Agent or a Lender pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that Credit Agent or such
Lender notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of Credit Agent’s or such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to add the period of retroactive effect
thereof).

 

(xi)                              Without prejudice to the survival of any other
agreement of the Company hereunder, the agreements and obligations of the
Company contained in this Section shall survive the termination of the
Warehousing Commitments and the payment in full of all the other Obligations.”

 

(i)                                     Sections 1.12(iii)(h) and (i) are hereby
amended by replacing the words “Pledged Loan” where they appear therein with the
words “Pledged Asset.”

 

(j)                                    Section 2.1 is hereby deleted in its
entirety and replaced with the following:

 

“2.1                         Grant of Security Interest

 

The Company hereby grants to the Credit Agent, for the benefit of the Credit
Agent and the Lenders, a continuing security interest in and to all of the
Company’s right, title and interest in and to, the following, whether now or
hereafter existing, arising, or owned:

 

(i)                                     each Mortgage Loan delivered to Credit
Agent or the Collateral Agent and accepted by the Credit Agent as collateral for
an Advance or in respect of which the Lenders have made an Advance under this
Agreement (each a “Collateral Mortgage Loan”) and each MBS backed in whole or in
part by or created in whole or in part on the basis of a Mortgage Loan
previously delivered to the Credit Agent or the Collateral Agent pursuant to the
terms of this Agreement or in respect of which the Lenders have made an Advance
under this Agreement (each, a “Collateral MBS,” and, together with Collateral
Mortgage Loans, “Pledged Assets”), including, without limitation, all Mortgage
Documents

 

11

--------------------------------------------------------------------------------


 

and other documents executed by the mortgagors in respect of each Collateral
Mortgage Loan, and all other documents which the Company has title to or an
interest in which are related to any Pledged Asset, together with all payments
and prepayments of principal, interest, penalties and other sums due or to
become due on each Pledged Asset, insurance policies and the Proceeds (as such
term is defined in the Uniform Commercial Code of New York (the “UCC”) from time
to time in effect) thereof of any kind and condemnation Proceeds in connection
with each Collateral Mortgage Loan,

 

(ii)                                  each Commitment currently existing or
hereafter acquired in respect of any Pledged Asset,

 

(iii)                               all commitments issued by FHA to insure or
guarantee any Collateral Mortgage Loan or with respect to which an Advance is
otherwise made, and any debentures or other instruments issued by FHA in
connection with any such commitment or Collateral Mortgage Loan, and all rights
with respect to any such insurance, including all payment rights,

 

(iv)                              all fees, charges and other sums due or to
become due to the Company from the obligors under or in connection with each
Collateral Mortgage Loan (but expressly and specifically excluding the servicing
fees and other rights arising under such agreements or arrangements), together
with all Mortgage Loan and other files, surveys, appraisals, documents,
correspondence, books, accounting and other records, information and data
relating to the Collateral Mortgage Loans and all computers, terminals, hard and
soft disks, computer tapes, data banks and other information storage facilities
and all hardware, software and firmware for such computers and all related
information processing and hard copy output of such facilities insofar as they
relate to the Collateral Mortgage Loans,

 

(v)                                 the Proceeds of all of the foregoing, and

 

(vi)                              all now existing or hereafter arising deposit
accounts, including the operating account maintained by the Company with the
Credit Agent (the “Operating Account”) and the Investable Capital Account, but
excluding custodial accounts maintained for Fannie Mae, other investors, Ginnie
Mae, or on behalf of Collateral Mortgage Loan borrowers, maintained in the
Company’s name with the Credit Agent or any Lender, and any and all funds at any
time deposited or held therein ((i-vi) collectively referred to as the
“Collateral”),

 

in order to secure the prompt payment and performance of all obligations of the
Company hereunder and under the Notes, and all renewals, extensions, increases,
modifications, and amendments hereto and thereto

 

12

--------------------------------------------------------------------------------


 

and any replacements or restatements thereof or hereof (collectively, the
“Obligations”).”

 

(k)                                 Section 2.4(i) is hereby amended by adding
after the words “Fannie Mae” where they appear therein the following: “FHA, HUD,
Ginnie Mae, and Approved Investor.”

 

(l)                                     Section 2.5 is hereby amended by adding
the following to the end thereof:

 

“In the case of Pledged Assets comprising FHA Mortgage Loans and related Ginnie
Mae MBS, the security interest of the Credit Agent and the Lenders therein will
terminate, and such Pledged Assets shall cease to be Collateral, upon the Credit
Agent’s receipt in the Cash Collateral Account of the purchase price therefor,
provided that the Company has complied with the applicable provisions of
Exhibit M with respect to the issuance and delivery of Ginnie Mae MBS and the
sale of such Pledged Asset. The amounts payable to the Cash Collateral Account
for the release of any Pledged Asset shall in no event be less than the greater
of the applicable Commitment Amount or Credit Value for such Pledged Asset.”

 

(m)                             Section 3.20 is hereby amended by adding the
following to the last sentence thereof immediately before the period: “and with
the Company’s applicable agreements with FHA, HUD, Ginnie Mae and Approved
Investors and their respective applicable guides.”

 

(n)                                 Section 3.22 is hereby amended by adding the
following immediately prior to the last sentence thereof:

 

“The Company is not, to its knowledge, the subject of any investigation or
review by FHA, HUD, or Ginnie Mae, other than periodic reviews which take place
in the ordinary course of business, nor is it the subject of any order by FHA,
HUD, or Ginnie Mae placing it on probation, suspension or other condition
adversely affecting its ability to originate, sell, or service the Collateral.”

 

(o)                                 Section 3.25 is hereby amended as follows:

 

(i)            The following subsections of Section 3.25 are hereby deleted in
their entirety and replaced with the following:

 

“(vii)                     Except for FHA Construction Mortgage Loans, each
Mortgage Loan has been fully advanced in the face amount of its Mortgage Note.
With respect to FHA Construction Mortgage Loans, only disbursements complying
with the terms and conditions thereof have been made thereunder.”

 

“(x)                           Each first priority Mortgage Loan has or will
have a title insurance policy, in ALTA form or equivalent, from a recognized
title

 

13

--------------------------------------------------------------------------------


 

insurance company, insuring the priority of the lien of the mortgage and meeting
the requirements of, as applicable, Fannie Mae, FHA, Ginnie Mae, and the
applicable Approved Investor.”

 

“(xi)                        Each Mortgage Loan which is not a first priority
Mortgage Loan (to the extent subordinate Mortgage Loans are permitted under the
DUS Program or applicable FHA Mortgage Loan program) is a second (or third, if
permitted by Fannie Mae or HUD, as applicable) priority mortgage on the premises
described in that mortgage, and has or will have a title insurance policy, in
ALTA form or equivalent, from a recognized title insurance company, insuring the
priority of the lien of such Mortgage and meeting the requirements of as
applicable, Fannie Mae, FHA, Ginnie Mae, and the applicable Approved Investor.”

 

“(xvi)                 All fire and casualty policies covering the real property
and improvements encumbered by each mortgage included in the Collateral Mortgage
Loan name the Company and its successors and assigns as insured, and (a) name,
as applicable, Fannie Mae or HUD and its successors and assigns as an additional
(or primary, if required under the applicable guide) insured (and otherwise will
comply with all applicable Fannie Mae, FHA, HUS Ginnie Mae, and Approved
Investor requirements with respect to named insureds and loss payees), (b) are
and will continue to be in full force and effect and (c) afford and will
continue to afford insurance against fire and such other risks as are usually
insured against in the broad form of extended coverage insurance from time to
time generally available.”

 

“(xx)                    Other than, as applicable, pursuant to its agreements
with Fannie Mae pursuant to the DUS Program and pursuant to its agreements with
and the guides of FHA, HUD, Ginnie Mae, or as disclosed to and permitted by
Fannie Mae, FHA, HUD, or Ginnie Mae, as applicable, neither the Company nor any
of the Company’s affiliates has any ownership interest, right to acquire any
ownership interest or equivalent economic interest in any property securing a
Collateral Mortgage Loan or the mortgagor under the Collateral Mortgage Loan or
any other obligor on the Mortgage Note for such Collateral Mortgage Loan.”

 

(ii)           The following new subsection (xxiii) is hereby added:

 

“(xxiii)           Pledged Loans that are intended to be exchanged for MBS
comply or, prior to the issuance of the MBS will comply, with the requirements
of any governmental instrumentality, department or agency issuing or
guaranteeing the MBS.”

 

(p)                                 Section 4.4 is hereby amended by adding
references to “FHA, HUD, Ginnie Mae, and any Applicable Investor” to each
reference therein to “Fannie Mae.”

 

14

--------------------------------------------------------------------------------


 

(q)                                 Section 4.5(ii)(g) is hereby deleted in its
entirety and replaced with the following:

 

“(g)                            A copy of the quarterly DUS lender attestation
furnished to Fannie Mae, within (i) forty-five (45) days after the last day of
each fiscal quarter other than the fourth fiscal quarter, and (ii) within ninety
(90) days after the last day of the fourth fiscal quarter.”

 

(r)                                    Section 4.5(ii)(i) is hereby amended by
adding references to “FHA, HUD, and Ginnie Mae” to the reference therein to
“Fannie Mae or any other Approved Investor.”

 

(s)                                   Section 4.7 is hereby amended by adding
after the words “Fannie Mae” where they appear therein the following: “, FHA,
HUD, and Ginnie Mae, as applicable,”.

 

(t)                                    Section 4.16 (i)(g) is hereby amended by
adding the following immediately before the period: “, as an FHA Title II
Nonsupervised FHA Lender for multifamily loan programs, a Multifamily
Accelerated Processing (“MAP”) (non- healthcare facilities) lender, a HUD LEAN
approved lender using Healthcare Section 232 program (LEAN) procedures, and as a
Ginnie Mae issuer and servicer in Ginnie Mae I Multifamily Mortgage-Backed
Securities Programs.”

 

(u)                                 Section 4.17 is hereby amended by adding the
following after the words “deed-in-lieu of foreclosure” where they appear
therein: “or as required by HUD as a condition to the payment of an insurance
claim to the Company under FHA’s insurance of an FHA Mortgage Loan,”.

 

(v)                                 Section 4.18 is hereby amended as follows:

 

(i)            In subsection (ii), after the words “Fannie Mae” where they
appear therein, the following words are hereby added: “Ginnie Mae, FHA, HUD, and
Approved Investor.”

 

(ii)           In subsection (x), after the words “Fannie Mae DUS program guide”
where they appear therein, the following words are hereby added: “and the
applicable guides of Ginnie Mae, FHA, HUD and Approved Investors.”

 

(w)                               The following new Section 4.20 is hereby added
following Section 4.19:

 

“4.20                  Special Representations and Warranties Concerning FHA 
Mortgage Loans. The Company represents and warrants to the Credit Agent and the
Lenders, as of the date of each Request for Advance and the making of each
Advance, that:

 

(i)            The Company is approved, qualified and in good standing under all
of the approvals described in Section 4.16(i)(g).

 

15

--------------------------------------------------------------------------------


 

(ii)                                  Each FHA Mortgage Loan included in the
Pledged Loans meets all applicable governmental requirements for such mortgage
insurance. The Company has complied and will continue to comply with all laws,
rules and regulations with respect to the FHA mortgage insurance of each Pledged
Loan designated by the Company as an FHA Mortgage Loan, and such FHA mortgage
insurance is and will continue to be in full force and effect.

 

(iii)                               For FHA Mortgage Loans included in the
Pledged Loans that will be used to back Ginnie Mae MBS, the Company has received
from Ginnie Mae confirmation notices for any request for additional commitment
authority and request for pool numbers, and there remains available under those
agreements a commitment on the part of Ginnie Mae sufficient to permit the
issuance of Ginnie MBS in an amount at least equal to the amount of the Pledged
Loans designated by the Company as the Mortgage Loans to be used to back those
Ginnie Mae MBS; each of those confirmation notices is in full force and effect;
each of those Pledged Loans has been assigned by the Company to one of those
pool numbers and a portion of the available Ginnie Mae commitment authority has
been allocated to the Pledged Loans designated by the Company as the Mortgage
Loans to be funded by Advances under this Agreement by the Company, in an amount
at least equal to those Pledged Loans.”

 

(iv)                              Clause (4) of Section 6.3(i)(d) is hereby
amended by adding the following after the words “Fannie Mae” where they appear
therein: “, FHA, HUD, Ginnie Mae,”.

 

(v)                                 Section 6.3(i)(f) is hereby amended by
adding the following after the words “Fannie Mae” where they appear therein: “or
other third-party investor”.”

 

(x)                                 For the avoidance of doubt, the current
Exhibit B to the Loan Agreement is attached hereto as Exhibit B. Such
Exhibit remains subject to change as provided in Section 1.3(iii) to the Loan
Agreement.

 

(y)                                 Exhibit C-2 to the Loan Agreement is hereby
deleted in its entirety and replaced with the form of Exhibit C-2 attached to
this Amendment.

 

(z)                                  Exhibit M in the form of Exhibit M to this
Amendment is hereby added as an Exhibit to the Loan Agreement. Upon not less
than five (5) Business Days’ prior notice to the Borrower, Credit Agent may
modify Exhibit M to conform to current legal requirements or the Credit Agent’s
practices and, as so modified, such modified Exhibit will supersede the then
form of Exhibit M and become part of Loan Agreement.

 

(aa)                          The Authorized Persons as of the date of this
Amendment are listed on Schedule 1 attached to this Amendment.

 

2.                                      Conditions Precedent. This Amendment
shall be effective upon the satisfaction by the Borrower of, or written waiver
by Credit Agent of, the following conditions and any other conditions set forth
in this Amendment, by no later than 4:00 p.m. (Chicago time) on the date

 

16

--------------------------------------------------------------------------------


 

hereof, subject to extension at the discretion of the Credit Agent (with the
date, if at all, by which such conditions have been satisfied or waived being
referred to herein as, the “Effective Date”), failing which this Amendment and
all related documents shall be null and void at the option of the Credit Agent:

 

(a)                                 The Credit Agent shall have received the
following:

 

(i)                                     This Amendment, duly executed by the
Borrower, the Lenders, and the Credit Agent.

 

(ii)                                  Copies of the letters from HUD and Ginnie
Mae granting the approvals described in Section 4.16(i)(g) of the Loan Agreement
as amended by this Amendment.

 

(iii)                               An opinion of outside counsel to the
Borrower, in form and substance reasonably acceptable to the Credit Agent.

 

(iv)                              A certificate of an appropriate officer of the
manager of the Borrower in the form of Exhibit H to this Amendment.

 

(v)                                 A certificate of legal existence and good
standing (or the equivalent) of the Borrower issued by the Secretary of State of
Michigan (or other appropriate official of the State of Michigan) dated no more
than thirty (30) days prior to the date of this Amendment.

 

(vi)                              A fully completed and executed IRS Form W-9.

 

(vii)                           Such other documents as the Credit Agent may
reasonably request.

 

(b)                                 No Default or Event of Default will exist as
of the Effective Date.

 

(c)                                  The representations and warranties made by
the Borrower in the Loan Agreement and the other Loan Documents shall have been
when made, and will be on the Effective Date, true and correct in all material
respects, except as to matters which speak to a specific date and changes in the
ordinary course to the extent permitted and contemplated by the Loan Agreement.

 

(d)                                 The Borrower shall have paid to the Credit
Agent, for the account of the Lenders, a fully earned, non-refundable commitment
fee in the amount of $58,333.00.

 

(e)                                  In addition to all other expense payment
and reimbursement obligations of the Borrower under the Loan Agreement and other
Loan Documents, the Borrower will pay or reimburse the Credit Agent its costs
and expenses (including, without limitation, reasonable attorneys’ fees and
expenses and disbursements) incurred in connection with the preparation of this
Amendment, the Loan Agreement, and any other documents in connection herewith
and therewith.

 

17

--------------------------------------------------------------------------------


 

3.                                      Waiver of Claims. The Borrower as of the
date hereof and as of the Effective Date, acknowledges, confirms and agrees that
it has no offsets, defenses, claims, counterclaims or causes of action of any
kind or nature against the Credit Agent and/or any Lender with respect to any of
its liabilities and obligations owing to the Credit Agent and/or any Lender,
and, in any event, as of the date hereof and as of the Effective Date the
Borrower specifically waives, releases, and forever relinquishes all claims,
demands, obligations, liabilities, and causes of action of whatever kind or
nature, whether known or unknown, which it has or may have as of the date hereof
or the Effective Date against the Credit Agent and/or the Lenders, or their
respective affiliates, officers, directors, employees, agents, attorneys,
independent contractors, and predecessors, together with their successors and
assigns, directly or indirectly arising out of or based upon any matter
connected with the Loan Agreement or the administration thereof or the
obligations created thereby.

 

4.                                      Acknowledgments by Borrower. As of the
date hereof and as of the Effective Date, the Borrower acknowledges, confirms,
represents and warrants and agrees that:

 

(a)                                 This Amendment is a Loan Document.

 

(b)                                 The term “Collateral” includes, without
limitation, all FHA insurance and commitments to insure any FHA Mortgage Loan.
The Credit Agent is authorized to file an initial Uniform Commercial Code
financing statement and/or amendments to existing Uniform Commercial Code
financing statements, as it determines to be appropriate to reflect the
amendments to the Loan Agreement set forth in this Amendment.

 

(c)                                  Except as provided herein, the terms and
conditions of the Loan Agreement and the other Loan Documents remain in full
force and effect, and, as of the date hereof and as of the Effective Date, the
Borrower hereby (x) ratifies, confirms and reaffirms all and singular of the
terms and conditions of the Loan Agreement and the other Loan Documents
applicable to the Borrower, and (y) represents and warrants that:

 

(i)                                     As of the date the Borrower executes
this Amendment, no Default or Event of Default exists, and no Default or Event
of Default will exist as of the Effective Date.

 

(ii)                                  The representations and warranties made by
the Borrower in the Loan Agreement and the other Loan Documents are true and
correct in all material respects as of the date hereof, and will be true and
correct in all material respects as of the Effective Date, except as to matters
which speak to a specific date, and changes in the ordinary course to the extent
permitted and contemplated by the Loan Agreement.

 

(iii)                               The Borrower has the power and authority and
legal right to execute, deliver and perform this Amendment, and has taken all
necessary action to authorize the execution, delivery, and performance of this
Amendment, and the person executing and delivering this Amendment on behalf of
the Borrower is duly authorized to do so.

 

18

--------------------------------------------------------------------------------


 

(iv)                              This Amendment has been duly executed and
delivered on behalf of the Borrower and constitutes the legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms, subject to the effect of applicable bankruptcy and other similar laws
affecting the rights of creditors generally and the effect of equitable
principles whether applied in an action at law or a suit in equity.

 

(d)                                 The Borrower shall promptly pay upon receipt
of an invoice or statement therefor the reasonable attorneys’ fees and expenses
and disbursements incurred by the Credit Agent in connection with this Amendment
and all previous matters relating to the Loan Agreement and the Borrower’s
relationship with the Credit Agent and the Lenders.

 

5.                                      Miscellaneous.

 

(a)                                 This Amendment may be executed in several
counterparts and by each party on a separate counterpart, each of which when so
executed and delivered shall be an original, and all of which together shall
constitute one instrument. Signatures transmitted electronically (including by
fax or e-mail) shall have the same legal effect as the originals, but each party
nevertheless shall deliver original signed counterparts of this Amendment to
each other party upon request of another party.

 

(b)                                 This Amendment expresses the entire
understanding of the parties with respect to the transactions contemplated
hereby. No prior negotiations or discussions shall limit, modify, or otherwise
affect the provisions hereof.

 

(c)                                  This Amendment shall be governed in
accordance with the internal laws of the State of New York (without regard to
conflict of laws principles which would result in the application of the law of
another jurisdiction) as an instrument under seal.

 

[Remainder of page intentionally left blank]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first above written.

 

 

 

EF&A FUNDING, L.L.C., d/b/a ALLIANT CAPITAL, LLC

 

 

 

 

By:

Alliant Mgmt, Inc., its Manager

 

 

 

 

 

 

 

 

By

/s/ Kelley Prevete

 

 

Name:

Kelley Prevete

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as Credit Agent and Lender

 

 

 

By

/s/ Shane Whitson

 

Name:

Shane Whitson

 

Title:

Vice President

 

Signature page to Fifth Amendment to Fifth Amended and Restated Mortgage
Warehousing and Security Agreement

 

--------------------------------------------------------------------------------